
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3717
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Securities Exchange Act of
		  1934, the Investment Company Act of 1940, and the Investment Advisers Act of
		  1940 to provide for certain disclosures under section 552 of title 5, United
		  States Code, (commonly referred to as the Freedom of Information Act), and for
		  other purposes.
	
	
		1.Application of the Freedom of Information
			 Act to certain statutes
			(a)Amendments to the Securities and Exchange
			 ActSection 24 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78x), as amended by section 929I(a)
			 of the Dodd-Frank Consumer Financial Protection and Wall Street Reform Act
			 (Public Law 111–203), is amended by striking subsection (e) and inserting the
			 following:
				
					(e)Freedom of Information ActFor purposes of section 552(b)(8) of title
				5, United States Code, (commonly referred to as the Freedom of Information
				Act)—
						(1)the Commission is an agency responsible for
				the regulation or supervision of financial institutions; and
						(2)any entity for which the Commission is
				responsible for regulating, supervising, or examining under this title is a
				financial
				institution.
						.
			(b)Amendments to the Investment Company
			 ActSection 31 of the
			 Investment Company Act of 1940 (15 U.S.C. 80a–30), as amended by section
			 929I(b) of the Dodd-Frank Consumer Financial Protection and Wall Street Reform
			 Act (Public Law 111–203), is amended—
				(1)by striking subsection (c); and
				(2)by redesignating subsections (d) and (e) as
			 subsections (c) and (d), respectively.
				(c)Amendments to the Investment Advisers
			 ActSection 210 of the
			 Investment Advisers Act of 1940 (15 U.S.C. 80b–10), as amended by section
			 929I(c) of the Dodd-Frank Consumer Financial Protection and Wall Street Reform
			 Act (Public Law 111–203), is amended by striking subsection (d).
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
